DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Election/Restrictions
Applicant’s election without traverse of electing Invention I as embodied in claims 1-7 and 8-14 in the reply filed on 08/17/2021 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/17/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites
Claim 5 recites the limitation "the conjunctive logic gate" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. It’s unclear whether claim 5 is based on claim 2, or something else.
Claim 7 is rejected based on the dependency from claim 5.
Claim 6 recites the limitation "the first delay cell” and “the second delay cell" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It’s unclear whether claim 6 is based on claim 2, or something else.
Claim 7 recites the limitation "the first delay cell” and “the second delay cell" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lacy et al. (US 7,522,659).
Regarding claim 1, Lacy discloses a serial bus re-driver circuit [e.g. fig. 2], comprising: a serial bus terminal [e.g. DATA_N]; an edge detector circuit [e.g. 240(1)/240(2)/…/240(N-1)] comprising: an input terminal [e.g. D of 240(1)] coupled to the serial bus terminal; and an output terminal [e.g. Q of 240(1)/240(2)/…/240(N-1)]; and a booster circuit [e.g. P210(1)/P210(2)…/P210(N)] coupled to the edge detector circuit, and comprising: a leading edge boost pulse generation circuit [e.g. P210(2)…/P210(N)] comprising: an input terminal [e.g. the gate terminal] coupled to the output terminal of the edge detector circuit; and a leading edge boost pulse output terminal [e.g. the drain terminal]; a trailing edge boost pulse generation circuit [e.g. N220(1)/ N 220(2)…/ N 220(N)] coupled to the leading edge boost generation circuit, and comprising: a pulse shortening circuit [e.g. N220(2)/N220(3)/N220(4)/..N220(N)] coupled to the leading edge boost pulse output terminal; a pulse gating circuit [e.g. N220(3)/N220(4)/..N220(N)] coupled to the pulse shortening circuit; and a drive transistor [e.g. N220(1)/N220(2)] coupled to the pulse gating circuit and the serial bus terminal.
Regarding claim 5 (as best understood), Lacy discloses the serial bus re-driver circuit of claim 1, wherein: the pulse gating circuit is a first pulse gating circuit; the drive transistor is a first drive transistor; and the serial bus re-driver circuit further comprises: a second drive transistor; a third delay cell comprising: an input terminal coupled to the output terminal of the conjunctive logic circuit; and an output terminal; a second pulse gating circuit comprising: a first logic gate comprising: a first input terminal coupled to the output terminal of the edge detector 

Regarding claim 6 (as best understood), Lacy discloses the serial bus re-driver circuit of claim 1, further comprising: a delay calibration circuit coupled to the first delay cell and the second delay cell, and comprising: a third delay cell comprising: a signal input terminal coupled to the leading edge boost pulse output terminal; a calibration input terminal; and an output terminal; a first flip-flop comprising: a data input terminal coupled to the leading edge boost pulse output terminal; a clock input terminal coupled to the output terminal of the third delay cell; and an output terminal; a second flip-flop comprising: a data input terminal coupled to the output terminal of the third delay cell; a clock input terminal coupled to the leading edge boost pulse output terminal; and an output terminal; a counter comprising: a first input terminal coupled to the output of the first flip-flop; a second input terminal coupled to the output of the second flip-flop; a clock input terminal coupled to the output terminal of the edge detector circuit; and an output terminal coupled to the calibration input terminal of the third delay cell [see at least fig. 5, Col. 4-Col. 6].

Regarding claim 7 (as best understood), Lacy discloses the serial bus re-driver circuit of claim 5, wherein: the first delay cell comprises a calibration input terminal; the second delay cell comprises a calibration input terminal; and the output terminal of the counter is coupled to the .

Claim(s) 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 7,443,211).
Regarding claim 8, Liu discloses a serial bus re-driver circuit [e.g. fig. 4], comprising: an edge detector circuit [e.g. 14] configured to detect a transition of a serial bus signal [e.g. the output of 12]; a booster circuit [e.g. 10a, 10b] coupled to the edge detector circuit, and configured to switch current to the serial bus signal, the booster circuit comprising: a leading edge boost pulse generation circuit [e.g. 10a] configured to switch a first current pulse [see at least waveform figure on the right side] to the serial bus signal at the transition of the serial bus signal; a trailing edge boost pulse generation circuit [e.g. 10b] configured to switch a second current pulse [see at least waveform figure on the right side] to the serial bus signal; wherein the second current pulse is shorter than the first current pulse.
Regarding claim 9, Liu discloses the serial bus re-driver circuit of claim 8, wherein: the first current pulse is initiated and terminated in a first unit interval of the serial bus signal; and the second current pulse is initiated and terminated in a second unit interval of the serial bus signal that follows the first unit interval [see at least waveform figure on the right side].

Regarding claim 10, Liu discloses the serial bus re-driver circuit of claim 9, wherein: the trailing edge booster circuit is configured to switch a third current pulse to the serial bus signal; the third current pulse is shorter than the first current pulse; the third current pulse is initiated and .
Allowable Subject Matter
Claims 2-4 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PATRICK C CHEN/Primary Examiner, Art Unit 2842